Citation Nr: 1042733	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-21 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for depression, not 
otherwise specified.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a chronic condition to 
account for right ankle pain.  

4.  Entitlement to service connection for degenerative arthritis 
of the right foot. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and two observers
ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to August 
1984.  She had subsequent service in the Maryland Army National 
Guard and the North Carolina Army National Guard.  Following her 
Army National Guard Service, she had service in the Army Reserves 
as a Noncommissioned Officer (NCO), and was discharged from this 
obligation in October 2006.

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran was provided hearings before a Decision Review 
Officer (DRO) and the Board in November 2008 and August 2010, 
respectively.  Transcripts of the testimony offered at these 
hearings have been associated with the record.  

The issues of entitlement to service connection for hypertension, 
a low back disability and a sinus condition have been raised by 
the record, particularly by the Veteran during her DRO and Board 
hearings, but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are REFERRED to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





REMAND

The Veteran is claiming that she injured her right foot and ankle 
in service, and that she was assessed as having diabetes mellitus 
and depression in service.  A review of the record discloses that 
many of the Veteran's service treatment and personnel records are 
not associated with the claims file.  With respect to her period 
of active duty from January 1976 to August 1984, only her 
entrance examination dated in August 1975 appears in the record.  
Thereafter, there appear no records until some dated 2001, 
although it does appear that the RO attempted to obtain these 
records.  See January 2009 e-mail from the RO.  VA is under a 
duty to make as many requests as are necessary to obtain records 
in the custody of a Federal department or agency, including 
service treatment records.  38 C.F.R. § 3.159(c)(2).  

Upon remand the AOJ should seek to obtain these records from the 
National Personnel Records Center (NPRC), as well as the 
Veteran's respective Army National Guard (ARNG) units for 
Maryland and North Carolina.  If no records are located, this 
should be documented in the claims file, and the Veteran should 
be advised of their unavailability.

Generally, service connection is granted if the evidence shows a 
current disability resulted from an injury or a disease that was 
incurred or aggravated during active military service in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from disease or injury incurred in or aggravated in the line 
of duty, or any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died from 
injury (but not disease) incurred in or aggravated in the line of 
duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 
3.6(a), (c), (d).

National Guard duty is distinguishable from other Reserve service 
in that a member of the National Guard may be called to duty by 
the governor of their state.  "[M]embers of the National Guard 
only serve the federal military when they are formally called 
into the military service of the United States[; a]t all other 
times, National Guard members serve solely as members of the 
State militia under the command of a state governor."  Allen v. 
Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic 
eligibility for Veterans benefits based on a period of duty as a 
member of a state National Guard, a National Guardsman must have 
been ordered into Federal service by the President of the United 
States, see 10 U.S.C. § 12401, or must have performed "full-time 
duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, 
or 505.  Id.

Given the legal provisions cited above, effective appellate 
review requires information as to which periods of the 
appellant's service in the National Guard represented INACDUTRA 
and which periods represented ACDUTRA.  There is no evidence that 
indicates which periods of the appellant's service represented 
INACDUTRA or ACDUTRA.  When obtaining records in Federal custody, 
VA must make as many requests as are necessary to obtain relevant 
records, until VA concludes that further efforts to obtain these 
records are futile.  38 C.F.R. § 3.159(c)(2).  Given the 
importance of the information to the appellant's claim, the Board 
concludes that RO must conduct further efforts to verify the 
appellant's periods of ACDUTRA or INACDUTRA.  If such further 
efforts to obtain these records prove to be futile, this fact 
should be documented by the AMC/RO.

The Board also finds that the Veteran should be afforded a VA 
examination to address her claim for service connection of 
depression, not otherwise specified.  The Veteran testified that 
during her period of service in the 1980s that she was assessed 
as having depression.  Also, a review of the record discloses 
that the Veteran was placed on a profile for Depression not 
otherwise specified in July 2006.  The Veteran's testimony along 
with this profile suggests that she may have depression, not 
otherwise specified, attributable to service.  The low threshold 
of a suggestion of a nexus between service and a depression has 
been met.  Accordingly, a VA examination is necessary to decide 
this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).



Lastly, the Board notes that during her November 2008 DRO 
hearing, she testified that she had injured her back during 
Officer Candidate School (OCS) training in 1982 and that she had 
been advised by a doctor that this condition may "cause some 
problems in walking."  She also testified that due to her 
injury, she began to have "really bad problems with [] 
tendonitis in the back of [her] heel."  This raises the question 
of service connection for a right ankle and right foot disability 
as secondary to a low back disability, which is being referred 
for adjudication by the AOJ.  Accordingly, in the interest of 
efficiency and with foresight, the Veteran should be provided 
notice of how to substantiate a claim of service connection on a 
secondary basis, to include notice of the revision of 38 C.F.R. § 
3.310 during the course of the Veteran's claim and appeal.  See 
71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

The Board also notes that the claims of entitlement to service 
connection for right ankle and right foot disability are 
inextricably intertwined with the claim for service connection of 
a low back disability referred herein and must be deferred 
pending adjudication of that claim.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a VCAA 
notice that notifies her of the information 
and evidence not of record that is necessary 
to substantiate claims for service- 
connection of a chronic condition to account 
for right ankle pain and degenerative 
arthritis of the right foot on a secondary 
basis.  This notice should include notice of 
the revision of 38 C.F.R. § 3.310 during the 
course of the Veteran's claim and appeal.  
See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

2.  Conduct any additional efforts, to 
include contacting the appellant and any 
appropriate agency or National Guard unit, to 
verify all periods of ACDUTRA and INACDUTRA.  
Reports of retirement points do not contain 
the necessary information in this regard.  If 
it is not possible for this information to be 
obtained, this fact should be specially 
documented in the claims folder.

3.  Obtain any records not currently 
associated with the claims file, including 
any personnel and treatment records 
associated with the Veteran's active duty 
service from January 1976 to August 1984, as 
well as her subsequent National Guard and 
Army Reserves duty and associate them with 
the claims file.  Perform any and all follow-
up as necessary, and document negative 
results.

4.  After the development specified in 
paragraphs 1 through 3 has been completed to 
the extent possible, schedule the Veteran for 
a VA examination by an appropriate medical 
professional to determine the nature and 
etiology of the Veteran's claimed depression.  
All indicated tests and studies should be 
conducted.

The claims file should be available for 
review by the examiner.  The examiner should 
obtain a complete, pertinent history from the 
Veteran and review the claims file in 
conjunction with the examination, giving 
particular attention to her lay assertions 
and the pertinent medical evidence.  The 
examiner should note that the claims file has 
been reviewed.

Based on a review of the record and 
examination of the Veteran, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (a 50 percent 
or better probability) that depression, if 
diagnosed, is attributable to/aggravated by 
service and/or the findings noted in service.  
A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  If the 
examiner is unable to reach an opinion 
without resort to speculation, he or she 
should explain the reason(s) for this 
inability and comment on whether any further 
tests, evidence or information would be 
useful in rendering an opinion.

The examiner is informed that the term "at 
least as likely as not" does not mean within 
the realm of medical possibility, but rather 
that the medical evidence both for and 
against a certain conclusion is so evenly 
divided that it is as medically sound to find 
in favor of such a conclusion as it is to 
find against it.  Aggravation is defined for 
legal purposes as a worsening of the 
underlying condition versus a temporary 
flare-up of symptoms.

5.  After the development requested above has 
been completed to the extent possible, review 
the record and readjudicate the claims on 
appeal.  If any benefit sought on appeal 
remains denied, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



